Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 11/13/2020, Claims 13, 14, and 16 are cancelled. Claims 1-12, 15, 17-20 are currently pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for periodically determining,” “means for determining,” and “means for notifying” in claim 1, “means for determining” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al. 6,201,495 in view of Gerber 5,966,226.

Regarding claim 1, Lemelson discloses one or more coordinates of one or more danger zones stored in digital format within the marker system (The warning unit 20 has memory for storage of the data  received) [col. 3, l. 63-col. 4, l. 13] [col 4, l. 59-67] [col 5, l. 30-61]; means for 
However, Lemelson discloses a marker system (warning unit 20) Lemelson doesn’t disclose the marker system to be helmet mounted. Gerber discloses a helmet mounted system [col 3, l. 55-67]. It would have been obvious to one with ordinary skill in the art to modify Lemelson in view of Gerber as Gerber is analogous art that discloses the system to be worn in multiple places and by allowing it to be a helmet, the user has their hands free to shoot.
Regarding claim 2, Lemelson in view of Gerber discloses all of the limitations of claim 1. Lemelson further discloses a processor and the one or more coordinates are stored within memory accessible by the processor and the means for determining the location of the helmet-mounted marker system is a global positioning receiver also interfaced to the processor [col 7, l. 50-col. 8, l. 67].
Regarding claim 4,
Regarding claim 5, Lemelson in view of Gerber discloses all of the limitations of claim 1. Lemelson further discloses the means for determining if the location of the helmet-mounted marker system is within any of the one or more danger zones includes software running in the cell phone and when the location of the helmet-mounted marker system is within any of the one or more danger zones, the software running in the cell phone sends a signal to the helmet-mounted marker system [col 8, l. 34-67] [col 9, l. 18-54]. (Note: the limitation, “if the location of the helmet-mounted marker system is within any of the one or more danger zones, the software running in the cell phone sends a signal to the helmet-mounted marker system” is conditional and is not required by the claim).
Regarding claim 7, Lemelson in view of Gerber discloses all of the limitations of claim 5. Lemelson further discloses he software running in the cell phone sends a signal to the helmet-mounted marker system over a wireless connection (e.g. Tx/Rx radio 28) [col. 8, l. 5-8].

Regarding claim 10, Lemelson discloses and enclosure (enclosure of 20) and a controllers within the enclosure (e.g. control circuitry 50),  software stored on a non-transitory storage associated with the controller, the software processing the electrical signal, the software determining if the signal includes an Identification Friend or Foe (IFF) signal [col. 8, l. 34-67] [col9, l. 18-54]; one or more coordinates defining one or more danger zones stored in a memory accessible by the controller; a global positioning receiver, the global positioning receiver interfaced to the controller [col 7, l. 45-col. 8, l. 10]; the software periodically receiving a current location from the global positioning receiver (GPS system 45) and the software compares the current location to the one or more coordinates to determine if the marker 
However, Lemelson discloses a plurality of emitters, at least one detector.
Gerber discloses an enclosure (e.g. housing for laser 4), the housing having at least one translucent or transparent surface (e.g. output window 35) [FGI 5] [col 4,1. 4-54]; a controller (e.g. control circuitry 43) mounted within the enclosure [col 5,1. 31-35];an emitter (e.g. signal receiver/emitters [FIG 5]) electrically interfaced to the controller such that, upon the controller initiating a flow of electric current though one or more of the emitters, the one or more of the emitters emit light [col 1,1. 46-50] [col 1,1. 57-62] [col. 3, I. 60-64]; at least one detector (e.g. detectors on arm harness 2, light detectors 5) electrically interfaced to the controller, the at least one detector for detecting light in of a specific wavelength and converting the light to an electrical signal that is received by the controller [col 1,1. 48-53] [col 3,1. 62-col 4,1. 3].
It would have been obvious to one with ordinary skill in the art to modify Lemelson in view of Gerber as Gerber is analogous art that discloses the system to be worn in multiple places

Claims 3, 6, 11,12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al. 6,201,495 in view of Gerber 5,966,226, as applied to claims 1-2, 4-5, 7, 10, 13-16 above, and in further view of Kaindl 2018/0005503.

Regarding claim 3, Lemelson in view of Gerber discloses all of the limitations of claim 1. However, neither Lemelson nor Gerber discloses a vibrator interfaced in the marker system. Kaindl discloses vibration as a way to notify the user  via vibrations[0018] [0038] [0091]. It would have been obvious to one with ordinary skill in the art to modify Lemelson and Gerber in view of Kaindl as Kaindl is analogous art that discloses that vibrations as a means of notifying the user, “an embodiment facilitates notifying a user discretely of an approaching friend, foe or other threat, or innocents, so that the user is not surprised, and can adopt a strategy taking into account the information conveyed, for example, by silent indicators such as discussed herein.  This may reduce, for example, the threat to a police officer from an approaching car or foe by providing the officer with useful information in a discrete manner.” [0091]
Regarding claim 6, Lemelson in view of Gerber discloses all of the limitations of claim 5. However, neither Lemelson nor Gerber discloses the software running in the cell phone sends the signal to the helmet-mounted marker system over a wired connection. Kaindl discloses wired connections [0031]. It would have been obvious to combine Lemelson and Gerber in view of Kaindl as it is notoriously old and well known in the art to use wired corrections.
Regarding claim 11, Lemelson in view of Gerber discloses all of the limitations of claim 1. However, neither discloses  a vibration device, the software notifies of being within the one of the one or more danger zones by initiating the vibration device to vibrate in a pattern. Kaindl discloses vibration as a way to notify the user [0018] [0038] [0091]. It would have been obvious to one with ordinary skill in the art to modify Lemelson and Gerber in view of Kaindl as Kaindl is analogous art that discloses that vibrations as a means of notifying the user, “an embodiment facilitates notifying a user discretely of an approaching friend, foe or other threat, or innocents, so that the user is not surprised, and can adopt a strategy taking into account the information conveyed, for example, by silent indicators such as discussed herein.  This may reduce, for example, the threat to a police officer from an approaching car or foe by providing the officer with useful information in a discrete manner.” [0091]
Regarding claim 12, Lemelson in view of Gerber and Kaindl discloses all of the limitations of claim 11. Kaindl further discloses the vibration device is external to the enclosure and connected to the controller by wires, the software notifying of being within the one of the one or more danger zones by initiating the vibration device to vibrate in the pattern [0091].

Regarding claim 17, Lemelson discloses and enclosure (enclosure of 20) and a controllers within the enclosure (e.g. control circuitry 50),  software stored on a non-transitory storage associated with the controller, the software processing the electrical signal, the software determining if the signal includes an Identification Friend or Foe (IFF) signal [col. 8, l. 34-67] [col9, l. 18-54]; an external processor based device having a GPS [e.g. GPS system 45} [FIG 2]; one or more coordinates defining one or more danger zones stored in a memory accessible by the controller; a global positioning receiver, the global positioning receiver interfaced to the controller [col 7, l. 45-col. 8, l. 10]; the software periodically receiving a current location from the global positioning receiver and the software compares the current location to the one or more coordinates to determine if the marker system is within one of the one or more danger zones[col. 8, l. 34-67] [col9, l. 18-54]; and when the marker system is within any of the one of the one or more danger zones, the software notifies of being within the one 
Gerber discloses an enclosure (e.g. housing for laser 4), the housing having at least one translucent or transparent surface (e.g. output window 35) [FGI 5] [col 4,1. 4-54]; a controller (e.g. control circuitry 43) mounted within the enclosure [col 5,1. 31-35]; an emitter (e.g. signal receiver/emitters [FIG 5]) electrically interfaced to the controller such that, upon the controller initiating a flow of electric current though one or more of the emitters, the one or more of the emitters emit light [col 1,1. 46-50] [col 1,1. 57-62] [col. 3, I. 60-64]; at least one detector (e.g. detectors on arm harness 2, light detectors 5) electrically interfaced to the controller, the at least one detector for detecting light in of a specific wavelength and converting the light to an electrical signal that is received by the controller [col 1,1. 48-53] [col 3,1. 62-col 4,1. 3].
It would have been obvious to one with ordinary skill in the art to modify Lemelson in view of Gerber as Gerber is analogous art that discloses the system to be worn in multiple places and by allowing it to be a helmet, the user has their hands free to shoot.
However, neither Lemelson nor Gerber discloses a vibration device. Kaindl discloses vibration as a way to notify the user via vibrations [0018] [0038] [0091]. It would have been obvious to one with ordinary skill in the art to modify Lemelson and Gerber in view of Kaindl as Kaindl is analogous art that discloses that vibrations as a means of notifying the user, “an embodiment facilitates notifying a user discretely of an approaching friend, foe or other threat, or innocents, so that the user is not surprised, and can adopt a strategy taking into account the information conveyed, for example, by silent indicators such as discussed herein.  This may reduce, for example, the threat to a police officer from an approaching car or foe by providing the officer with useful information in a discrete manner.” [0091]
Regarding claim 18, Lemelson in view of Gerber and Kaindl discloses all of the limitations of claim 17. Lemelson further discloses the external device is a cellular phone (warning unit 20) [col. 7, l. 45-col. 8, l. 10].
Regarding claim 19, Lemelson in view of Gerber and Kaindl discloses all of the limitations of claim 17. Lemelson further discloses he at least one set of coordinates are stored in memory of the external device [col. 8, l. 34-67] [col9, l. 18-54].
Regarding claim 20, Lemelson in view of Gerber and Kaindl discloses all of the limitations of claim 17. Gerber further discloses upon flow of current through the plurality of light emitting diodes, the plurality of light emitting diodes emit light at least one wavelength of light selected from visible light, near infrared light, short-wave infrared, mid-wave infrared, and long-wave infrared [col 1,1. 46-50] [col 1,1. 57-62] [col. 3, I. 60-64].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al. 6,201,495 in view of Gerber 5,966,226, as applied to claims 1-2, 4-5, 7, 10, 13-16 above, and in further view of Goren et al. 9, 435, 597.

Regarding claim 8, Lemelson in view of Gerber discloses all of the limitations of claim 7. However, neither explicitly discloses uses a Bluetooth connection. Goren discloses a Bluetooth connection [col. 2m l. 50-56]. It would have been obvious to one with ordinary skill in the art to .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art of record discloses entering the warning zone is encoded as a first vibration pattern emitted from the means for notifying and entering the danger zone is encoded as a second vibration pattern emitted from the means for notifying.
Claim 15, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art of record discloses entering the warning zone is encoded as a first vibration pattern emitted from the means for notifying and entering the danger zone is encoded as a second vibration pattern emitted from the means for notifying.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
On page 3 of the Remarks, the Applicant alleges, “There is no operation within the warning units of Lemelson/Gerber in which the GPS coordinates are used to determine if the warning unit has entered a danger zone.” The Examiner respectfully disagrees. Lemelson .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., on page 4 of remarks, line 4, the Applicant alleges, “but this is very different than applicant claims in which a single helmet-mounted marker system has pre-determined, downloaded or pre-defined danger zones…” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 4 of Remarks, Applicant alleges that Lemelson/Gerber does “not store one or more coordinates of the one or more danger zones.” The Examiner respectfully disagrees. If data is to be displayed, data is stored in RAM /ROM of a system, Further the claim does not explicitly disclose how the storage is defined in more detail, it simply says stores. Systems like Lemelson, does store the coordinates so as to update and also display them to the user. Therefore, the Examiner does not agree, and the claim stands rejected.
The Examiner appreciates the Applicant’s amendments to remove the conditional statements, however, as stated in the previous office action, the claim limitations were taught by Lemelson. 
The Examiner acknowledges the Applicant amendment for the Bluetooth™ trademark. 
Claim 10 and 17 have been amendment however, the amendments do not overcome the current art rejections, as citations are provided above.
Claim 15 has been amended to overcome the prior art rejection. Claims 9 and 15 are objected to for being dependent off of a rejected claim but would be allowable if rewritten in independent form.
Thus, Claims 1-8, 10-12, 17-20 are rejected as stated above, and claims 9 and 15 are objected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887